 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDSOUTH JERSEY GAS COMPANYandSOUTH JERSEY GAS WORKERSINDEPENDENTFEDERATIONSoUTH JERSEY GAS COMPANYandAMERICAN FEDERATION OF LABOR,PETITIONERSOUTHJERSEY GAS COMPANYandSOUTH JERSEY GAS WORKERSINDEPENDENT FEDERATION.Cases Nos.4RM-139, 4-RC1749, and4RC 1780. January 13, 1953Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRamey Donovan, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The Employer and the South Jersey Gas Workers IndependentFederation, hereinafter referred to as the Independent, moved todismiss the petition in Case No. 4-RC-1749 on the ground that theAmerican Federation of Labor intends to establish, subsequent to anyelection directed herein, a local union which will serve as the repre-sentative of the employees concerned in this proceeding.They con-tend that such local union must be a party to this proceeding and thatit must comply with Section 9 (f), (g), and (h) of the Act.The AFLis in compliance with the above section.The Employer and theIndependent do not argue to the contrary.Whether or not the localunion is established and whether or not its officers will comply withthe Act is conjectural.The contentions of the Employer and Inde-pendent are, at the least, premature.Their motions to dismiss arehereby denied.'The labor organizations involved claim to represent employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Independent seeks to represent, as one appropriate unit, alloperating and maintenance employees in the distributing and manu-IGraniteTextileMills,Inc., 76NLRB 613; NewCastle Products Inc.,99 NLRB 811.102 NLRB No. 13. SOUTH JERSEYGAS COMPANY195facturing departments of the Employer's Atlantic City division to-gether with all clerical employees employed at this division.TheAFL seeksto representthe same group of operating and maintenanceemployees together with only those clerical employees at the divisionwho are under the supervision of the superintendent of distribution.The Employer contends that all clericals should be excluded from theunit.The Employer employs two groups of clerical employees, one at itsgeneraloffice building and the otherat its garageor equipment build-ing adjacent to itsgeneral officebuilding.The AFL seeks to includewithin the unit only those clericals employed at the garage, whereasthe Independent requests the inclusion of all clerical employees of theAtlantic City division.The garage clericals perform ordinary dispatching and storeroomclerical duties, are paid on an hourly basis, and come in contact withthe regular distribution employees.As was hereinbefore mentioned,they are under the supervision of the superintendent of distribution.The clericals employed in the office perform general clerical functions,are paid on a salary basis, and have little contact with any of theoperating and maintenance employees.They are under the super-vision of the general superintendent.Upon the basis of the foregoing facts we find that the clericalemployeessought by the AFL are plant clericals and shall includethem within the unit of operating and maintenance employees 2 Inaccordance with established Board rules, however, we shall excludefrom the unit all clerical employees employed at the Employer'sgeneral office.3We therefore find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act:All operating and maintenance employees in the distributing andmanufacturing departments of the Employer's Atlantic City division;including all hourly paid clerical employees employed at the Em-ployer's Atlantic City garage; but excluding all general office clericalemployees, professional employees, guards, and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]'AutomaticElect,:cCo., 81NLRB 218;Smith Paper,Incorporated,76 NLRB 12223Standard Oil Company(Indiana)80 NLRB 1275.